﻿Allow me at the outset. Sic, to convey to you, on behalf of my Head of State His Majesty King Mswati III, the Government and the people of the Kingdom of Swaziland, our warmest congratulations on your well-deserved election to the presidency of the forty-second session of the General Assembly. Your unanimous election to guide the deliberations of this session is indeed a clear indication of the confidence the Assembly has in you as a diplomat of outstanding ability and profound experience in world issues. I have no doubt that under your eminent guidance and with your skilful advice the Assembly will be able to tackle effectively at this session the many pressing and difficult global problems facing mankind today.
I should like also to express my delegation's sincere gratitude to your predecessor, Ambassador Rasheed Choudhury of the Republic of Bangladesh, fox having steered most capably our discussions in this Hall during the last session. We were deeply impressed by his inspiring leadership and discerning insight into the various matters of growing concern to humanity. His ingenuity in fostering the difficult but essential spirit of compromise and accommodation in the quest for solutions to international problems made an enormous contribution to the success of the last session.
The delegation of the Kingdom of Swaziland would also like to convey its hearty appreciation to the Secretary-General of the United Nations and his entice staff for the invaluable service they have continued to render loyally to the international community by ensuring that this world body effectively fulfils its mandate to preserve international peace and security.
Forty-two long and eventful years have now come and gone since the United Nations was founded in 1945. Since that date the Organization has played a role of paramount importance as an Instrument for fostering international peace and security and as an indispensable forum for International co-operation in an increasingly complex and interdependent world. A great deal has been accomplished in the past 42 years. We have witnessed great changes in the world's political map. We have seen the dismantling of colonial empires and the emergence of many young nations from a position of total obscurity and foreign domination to their present status of full national sovereignty, in which today they play an increasing role in shaping the destiny of this planet.
Although we rejoice at the achievements of the past 42 years, we are nevertheless painfully aware of the persistent presence on our planet of several obstinate pockets of resistance to the process of decolonization.
There are also still areas where the noble principles of human equality and dignity are being consistently flouted and where a considerable amount of time and energy are still being devoted to devising an array of flimsily disguised political schemes to give a cloak of respectability to the inhuman practice of political domination and the exploitation of man by man.
We are, however, convinced that no amount of glossy political schemes intent on side-stepping the central issues can replace the basic need for addressing the people's genuine aspirations for economic, social and political justice. We are equally convinced that no amount of internal repression or military forays into neighbouring countries can succeed in bringing lasting peace to a country that denies the majority of its population their basic right to freedom, economic justice and equal political participation in the country of their birth.
As a peace-loving nation that strongly believes in resolving political differences by peaceful negotiations, Swaziland is deeply concerned about the growing crescendo of violence and political assassinations now spilling over into our own territory with increasing frequency. We are deeply concerned about this flagrant violation of our territorial integrity and we are convinced that the myopic policy of trying to silence one's political opponents by murdering them will not stem the tide of the people's demand for freedom and justice, but will only increase the amount of bloodshed and bitterness and thereby make it even more difficult for any subsequent reconciliation and peaceful co-existence to succeed.
My delegation regards it as both unfair and unjust that the people of Namibia continue to be denied their birthright to self-determination and full national sovereignty by linking their independence to extraneous and totally unrelated considerations of mere ideological expediency. We, therefore, wish to appeal most earnestly, in the name of fairness and natural justice, for the people of Namibia no longer to be denied their right to freedom because of reasons of political ideology and international rivalry over which they have no control. We feel that Security Council resolution 435 (1978) should be implemented without any further delay.
The prevailing political situation in southern Africa is not only breeding violence and considerable human suffering but also causes large numbers of refugees to flee into Swaziland from the neighbouring countries. In fulfilment of its obligations under the relevant International conventions, Swaziland makes every possible effort to give shelter and other humanitarian assistance to all such refugees. However, the refugee population in ray country has become so large that the Swaziland authorities are finding it increasingly difficult to cope with this task. Consequently, we are appealing to the international community for Increased assistance to enable us to meet the ever-increasing demand for basic facilities for these unfortunate human beings.
There are a number of other conflict areas in the world today that continue to need the close attention of the United Nations. These include the seven-year old war between Iran and Iraq, the Palestinian question, Lebanon, Afghanistan, the Korean question, Kampuchea, Chad, Western Sahara and Central America, just to mention a few. Although some critics would point to those areas as evidence of the failure of the United Nations to solve international disputes, my delegation still believes that, given the necessary political will on the part of the international community, all these difficult problems can be resolved and peace restored to those trouble-torn areas.
The war between Iran and Iraq is developing daily into a world conflict. The Security Council's unanimous resolution of July 1987 demanding a cease-fire between Iran and Iraq, with the threat of sanctions to enforce this demand, needs the whole-hearted support of all Member States. This unfortunate war is costing both countries enormously in both human and material resources. Hence, the Gulf war cease-fire resolution, considered one of the few mandatory directives the Security Council has unanimously approved in its 42-year history, is a timely and welcome step by the world Organization. We hope the Security Council will continue to demonstrate unanimity concerning other conflict areas in the world so as to bring peace and justice to all.
In keeping with its strong belief in the principle of self-determination, Swaziland supports the inalienable right of the people of Afghanistan to determine the form and ideological complexion of their own government and the socio-economic structure of their own country without outside interference. It is in this context that my delegation commends the untiring efforts of the United Nations Secretary-General to find a negotiated formula for achieving an early withdrawal of all foreign troops from that country. We therefore hope that an agreement on the question of a mutually acceptable time-frame for the withdrawal of foreign troops will soon be reached by the parties closely involved in this conflict, so that the Afghan people may be allowed once again to share their own destiny in peace.
Equally, my delegation supports the United Nations resolution calling for the withdrawal of all foreign forces from Kampuchea and for the restoration of Kampuchea's independence and territorial integrity. We believe that an early end to outside intervention in the internal affairs of Kampuchea will make a positive contribution to the noble efforts of the countries of South-East Asia to establish a zone of peace in that part of the world.
The tense political situation that continues to divide North and South Korea should not be allowed to escape the attention of this world Organization. We therefore wish to urge the international community to continue to encourage the process of achieving the peaceful reunification of the Korean peninsula through dialogue and negotiation.
Most developing countries, like mine, are heavily dependent upon a very limited range of primary commodities for their export earnings, with the result that wide price fluctuations in world commodity prices of our young, fledgling economies. The unemployment problem in the developing countries is fast approaching crisis proportions and is threatening serious consequences for the socio-political stability of those young countries. Unemployment is rising not only as a result of stunted economic growth in most developing countries, but also because the numbers for whom jobs must be found are multiplying at rates that far outstrip the sluggish pace of economic growth in those countries.
The economic problems of the developing countries are further compounded by generally low commodity prices and unfavourable exchange rates which cause severe balance-of-payments difficulties and the chronic shortage in those countries of foreign exchange to pay for essential imports and spare parts needed for production activities.
The low prices of major export commodities and the unfavourable exchange rates give rise to another complicating dimension, namely, the increasing inability of many developing nations to cope with the mounting burden of foreign debts.
My delegation is therefore convinced of the need for urgent and appropriate measures to be taken, on a global scale, to stabilize international exchange rates if the economies of the developing countries, which are heavily dependent upon foreign exchange earnings from primary commodity exports, are to be protected from the debilitating effects of wild exchange-rate fluctuations.
My delegation believes that it is essential for the economic survival of developing nations that they be given all possible assistance to help them acquire the necessary capacity to process more and more of their own raw materials so as to generate much needed employment opportunities in those countries and to enhance the value of their exports and thus help to broaden the base of their economies and thereby reduce their presently high vulnerability to the vagaries of the international commodity markets.
We are convinced that a strategy of locating the relevant processing industries nearer to the source of raw materials in the developing countries would be of immense economic advantage to both the exporting and the importing countries, in that it would bring about a substantial reduction in the high freight costs currently incurred in exporting bulky raw materials with a relatively low unit value.
An industrial development strategy of this nature can be successful only if it is accompanied by willingness on the part of the developed nations to dismantle the existing plethora of tariffs and other protectionist measures that currently restrict access to the markets of the industrialized countries by processed or semi-processed goods from the developing nations.
It goes without saying that any meaningful development programme in the developing countries can be successfully undertaken only if these countries have access to international loan capital with soft interest rates and reasonably long repayment periods. This would largely obviate the current problem of the heavy debt burden, which is proving too onerous for many developing nations.
I conclude by expressing the hope that the General Assembly will find it possible at this session to address itself positively and constructively to the many pressing problems facing mankind in this decade. My delegation wishes to urge the Assembly to build bridges of peace to span the many yawning gulfs created by diverse and largely conflicting interests, so that freedom/ human equality and justice may one day truly prevail throughout the world.
